PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Venkat et al.
Application No. 15/859,582
Filed: 31 Dec 2017
For: AUTOMATED WORKFLOW ACCESS BASED ON PRIOR USER ACTIVITY
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTIONALLY DELAYED CLAIM OF PRIORITY UNDER 37 C.F.R. § 1.78” filed January 7, 2021 for the benefit of the prior filed non-provisional applications as set forth in the Application Data Sheet (ADS) filed January 27, 2021. This decision also treats the “PETITION UNDER 37 C.F.R. 1.182 TO EXPEDITE REVIEW OF A PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM OF PRIORITY” filed January 27, 2021.

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.78 is being considered out of turn.

The petition under 37 CFR 1.78 is GRANTED.

Effective with patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 16, 2012, claims for foreign priority under § 1.55 and claims for priority under § 1.78 must be set forth in an application data sheet. Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act: Final Rule, 77 Fed. Reg. 48776 (August 14, 2012).

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.




All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 120 is accepted as being unintentionally delayed. 
 
Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed applications on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition. 

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

As the Notice of Allowance has been mailed, this matter is being referred to the Office of Data Management to await the payment of the issue fee and for processing into a patent.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

ATTACHMENT: Corrected Filing Receipt